DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

1.	Claims 1-2, 8, 18 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Woflfgram (USPN 2008/0079316).
Regarding claims 1, 8, Wolfgram discloses a pest control system (such as an electric fence energizer in figure 1) configured to inhibit pests from entering a geographical area (e.g. such as farming area), the system comprising:
a first conductor (an electric wire of the fence connected to a terminal 24 of figure 1, e.g. see par. 0002, 0026) that is electrically conductive and at least partially uninsulated; and at least one of:
a second completely or partially uninsulated electrically conducting
conductor; and ground (a ground terminal 26);
the system (10) configured to discharge a plurality of pulse trains (on-period and off period pulses, see par. 0013) to the first conductor, each pulse train comprising a plurality of the discharged electrical pulses (at least two pulse), the pulses having voltage is between 400 and 50,000 volts (see par. 0035, 0039);
separated by a duration of time between each pulse (off period duration less than one second, e.g. see par. 0042); 
the plurality of pulse trains including: 
a resting period (an off period, see par. 0010, and 0042) between sequential pulse trains; 
a number of pulses per minute that does not exceed 10,000 (at least two pulses per second about 120 pulse per minute, 0039); and a current that does not exceed 100mA (0.7 mA, see par. 0037).
Regarding claim 2, Wolfgram discloses the system (10) configured to vary the duration of time between each pulse in a respective pulse train (the system 10 configured to vary pulse rate for different modes, see par. 0051).
Regarding claim 18, Wolfgram discloses a method for preventing the access of pests to a geographical area (such as farming), the method comprising: disposing a first electrical conductor (electric wires of the fence)  around the geographical area; and applying a plurality of pulse trains of electrical pulses to the first electrical conductor (electric pulses are applied the conductor from a circuit in figure 1), wherein: a voltage between the first electrical conductor and at least one of a second electrical conductor and ground (24) is between 400 and 50,000 volts (e.g. see par. 0035, 0039); an electrical current of the pulses is under 100 mA (0.7 mA, see par. 0037); and a number of pulses per minute of the electrical pulses does not exceed 10,0000  (at least two pulses per second about 120 pulse per minute, 0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over  
Woflfgram (USPN 2008/0079316) in view of Phillips et al (USPN 4,316,232).
Regarding claims 3-5, 9, Wolfgram discloses all limitations of claim 1 as discussed above, but does not explicitly disclose the number of pulses as claimed.
Phillips discloses an electric fence energizer (see figure 1, 2, 4) comprises 
a number of pulses per minute does not exceed 120 , wherein the number of pulses per minute is below 10, and  wherein: the number of pulses per minute is from 10 to 60 (figure 4 shown a number of pulses per minute less than 10, and 10 in figure 1) and the duration of time between pulse trains (4, 8) is from 2.5 to 7 seconds (see figure 1), and the resting period (such as period 5)  between sequential pulse trains is at least twice the duration of time between adjacent pulses within a given pulse train.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the system of Wolfgram to incorporate a number of pulses per minute and duration of time as disclosed by Phillips in order to allow enough time for a shocked animal to move away from an area.
3.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  
Woflfgram (USPN 2008/0079316) in view of in view of C.F. Dalziel (USPN 2,401,815).
Regarding claims 6-7,  Wolfgram  discloses all limitations of claim 1 as discussed above, but do not disclose the current as claimed.
Dalziel discloses an electric fence circuit comprises an electrical current source (figure 1) is configured to delivers a current is within 0.01 to 0.1 mA (up to 3 mA, see figure 6, and col. 6, lines 8-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the system of Wolfgram  to incorporate a current range as disclosed by Dalziel in order to allow a risk of abnormal fatal accident to reduce.
4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfgram (USPN 2008/0079316) in view Hamm et al (USPN 2010/0148592).
Regarding claim 10, Wolfgram discloses all imitations of claim 1, further disclose the first conductor (the fence wire) has an resistance (e.g. see par. 0037), but do not disclose the system  as claimed.
Hamm discloses an electric fence circuit comprises a system configured to control energy of pulse trains to be up 5 Joules per 500 ohms (see par. 0068).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the circuit of Wolfgram to incorporate a system to control energy as disclosed by Hamm in order to allow a risk of abnormal fatal accident to reduce.
5.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Wolfgram (USPN 2008/0079316) in view of Riddell (USPN 7481021).
Regarding claim 12, Wolfgram discloses all limitations of claim 1 as disclosed above, but do disclose a strip cloth as claimed.
Riddell discloses an electric deterrent device comprises a strip cloth (10) having a plurality of securing means for securing the cloth to an object (e.g. see col. 5, lines 53-56), wherein the strip cloth includes conductors disposed around a building (see col. 6, lines 1-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fence of Wolfgram to incorporate a strip cloth as disclosed by Hamm in order to easily attach to any surfaces so that preventing animals away from entering.
6.	Claims 1, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horvat (USPN 2013/0026432) in view of Wolfgram (USPN 2008/0079316).
Regarding claim 1,  Horvat discloses a pest control system (see figure 1) configured to inhibit pests from entering a  geographical area  (a housing shown in figure 1) comprising a first conductor (2) that is electrically conductive and at least partially uninsulated; and at least one of: a second completely or partially uninsulated electrically conducting conductor; and ground (a ground terminal 19);
Horvart does not explicitly disclose the system as claimed.
Wolfgram discloses a pest control system (such as an electric fence energizer in figure 1) configured to inhibit pests from entering a geographical area (e.g. such as farming area), the system comprising:
a first conductor (an electric wire of the fence connected to a terminal 24 of figure 1, e.g. see par. 0002, 0026) that is electrically conductive and at least partially uninsulated; and at least one of:
a second completely or partially uninsulated electrically conducting
conductor; and ground (a ground terminal 26);
the system (10) configured to discharge a plurality of pulse trains (on-period and off period pulses, see par. 0013) to the first conductor, each pulse train comprising a plurality of the discharged electrical pulses (at least two pulse), the pulses having voltage is between 400 and 50,000 volts (see par. 0035, 0039);
separated by a duration of time between each pulse (off period duration less than one second, e.g. see par. 0042); 
the plurality of pulse trains including: 
a resting period (an off period, see par. 0010, and 0042) between sequential pulse trains; 
a number of pulses per minute that does not exceed 10,000 (at least two pulses per second about 120 pulse per minute, 0039); and a current that does not exceed 100mA (0.7 mA, see par. 0037).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pet control system of Horvat to incorporate a pet control system as disclosed by of Wolfgram  in order to apply continuously a current pulse to prevent animals from coming without failure. 
Regarding claims 13, 15-17,  Horvat discloses wherein the geographical area  comprising a foundation (a foundation of a house in figure 1), and a first portion of a conductor (2)  is configured to be disposed around the foundation at a distance above ground level (see figure 1), wherein the building includes a roadway ( a driveway 11) into the building, the roadway having a road surface, the first conductor (2) traverse the roadway, (see figure 7);  a track (12)  including a plurality of first conductors (13, 17), the track (12) configured to run across the road surface, wherein the track (12) isolates the first conductors from the road surface (a surface of the driveway 11, see figure 5).
Regarding claim 14,  Horvat discloses wherein the geographical area  comprising includes a roadway ( a driveway11) into the building, at least a second portion of the conductor (13)  is configured to traverse the roadway (see figure 5, 7).
Horvart does not explicitly disclose the system as claimed.
Wolfgram discloses  the system (10) configured to discharge a plurality of pulse trains (on-period and off period pulses, see par. 0013) to the first conductor.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pet control system of Horvat to incorporate a pet control system as disclosed by of Wolfgram  in order to apply continuously a current pulse to prevent animals from coming without failure.
Allowable Subject Matter
7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836